Per Curiam.

In this disciplinary proceeding the petitioner has moved to confirm the report of Mr. Justice Glickman to whom the proceeding had been referred for hearing and report. The respondent was admitted to the Bar by this court on June 27, 1951.
The respondent was charged with professional misconduct in that on October 11, 1973 he pleaded guilty in the County Court, Suffolk County, to the crime of attempted criminal contempt by refusing to testify before a Grand Jury after having been granted immunity, as a class A misdemeanor, and that on November 21,1973 he was sentenced to pay a fine of $1,000.
The respondent’s answer admitted the conviction, but alleged that he was not guilty of that crime or of any professional misconduct.
The reporting Justice found, the respondent guilty of the charge. After reviewing all of the testimony and exhibits, as well as the report of Mr. Justice Glickman, we are in full agreement with the report. We find that the respondent is guilty of the charge. Accordingly, the petitioner’s motion is granted.
For his misconduct, the respondent is hereby suspended from the practice of law for a period of six months, effective November 1,1975.
Gulotta, P. J., Rabin, Hopkins, Latham and Christ, JJ., concur.